DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Specification/Drawings
	Examiner acknowledges the amendments to the drawings and specification on 10/22/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4,5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data-based combustion model" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 line 3 recites “a combustion model”, examiner notes amendment to “a data-based combustion model” would ameliorate any antecedent basis issues. Dependent claims rejected due to dependence on rejected base claim.
Response to Arguments
Applicant’s arguments, see pgs 7-9, filed 10/22/21, with respect to 35 USC 101,112 claim rejections and objections, drawing and specification objections have been fully considered and are 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5, is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Buchholz et al DE 10 2015 225 279.5 published 6/22/17 (US 2018/0216558 cited and taken as literal translation).
In RE 1, Buchholz teaches 
1. A method for model-based control and regulation of an internal combustion engine, comprising (title abstract): 
calculating, via a combustion model (11 fig 2), as a function of a set torque (M(SOLL), injection system set values for controlling the injection system actuators (SG1 fig 1 para 78); 
calculating, via a gas path model (12 fig 2), gas path set values (SG2 para 78) for controlling the gas path; 
adapting the data-based combustion model (see 35 USC 112b rejection above) during ongoing operation of the internal combustion engine (see inputs to models 11 and 12 in fig 2, BG1 21,22, 13 
minimizing, during on-going operation of the internal combustion engine (figs 6a-6b are explicit “MPC engine calculates control variable by means of approximative solution of the optimization problem” using actual ongoing values, e.g. agr_actual, lambda_actual, etc.), a measure of quality (para 28 “measure of quality”), by an optimizer (fig 3 “replacement model that is derived for the optimizer” figs 6a-6b “optimization problem” MPC), by changing the injection system set values and gas path set values within a prediction horizon (figs 6 “prediction horizon” temporally based); and 
setting, by the optimizer (MPC), the injection system set values and the gas path set values as being critical (see 35 USC 112b rejection above, construed as using said values) for adjusting the operating set point (see 35 USC 112a and b rejections above, construed as set control variables G1-G3 desired, para 13) of the internal combustion engine by using the minimized measure of quality (optimization of quality is minimized, paras 51,71,95) (at least figs 1-6c, paras 10-132).
2. The method according to claim 1, wherein the combustion model is in the form of a completely data-based model (fig 3 “simulation model” with Boolean operator OR preceding, note open ended transitional phrase comprising, MPEP 2111.03).  
4. The method according to claim 2, wherein via the data-based model, through extrapolation, new data values are generated for non-measured operating ranges of the internal combustion engine (method of forming: the method of forming is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight, see MPEP 2113 “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”).  
(method of forming: the method of forming is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight, see MPEP 2113 “If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”) (although the method of forming is not germane to the issue of patentability in order to practice compact prosecution these limitations are addressed as follows) in terms of at least a linear, or unrestricted function (the trends are not taught as restricted in any manner and are therefore unrestricted).
Claim Rejections - 35 USC § 103 – Duplicate rejection of claims 4
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchholz et al DE 10 2015 225 279.5 published 6/22/17 (US 2018/0216558 cited and taken as literal translation) in view of applicant admitted prior art [AAPA] see instant specification para 5 in view of Pachner et al US 2017/0218860.
IN Re 4, Bucholz does not teach although Pachner teaches wherein via the data-based model, through extrapolation, new data values are generated for non-measured operating ranges of the internal combustion engine (para 31).  Pachner further teaches extrapolation allows use of data outside already calibrated ranges (para 31).   It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Pachner’s extrapolation to Bucholz in view of AAPA’s method to expand range of usable data.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747